(Docket No. 65675).' Eighth Judicial District Court, Clark County;
                    Elizabeth Goff Gonzalez, Judge.
                                Respondent has moved to dismiss the appeal from the post-
                    judgment stay orders in Docket No. 65675, representing that that the stay
                    orders in no way increase or diminish the parties' rights to receive their
                    respective awards and thus arguing that the orders are not substantively
                    appealable. See NRAP 3A(b)(8); Gumm v. Mainor, 118 Nev. 912, 59 P.3d
1220 (2002). 2 We accept these assertions and thus conclude that we lack
                    jurisdiction over the orders appealed in Docket No. 65675. We direct the




                           lAccording to appellants' case appeal and docketing statements,
                    Tutor-Saliba Corporation is the only respondent in Docket No. 65675;
                    accordingly, the clerk of this court shall modify the caption of that docket
                    to conform to the caption of this order. Although it appears from the
                    documents before this court that National Union Fire Insurance Company
                    of Pittsburgh, PA and Travelers Casualty and Surety Company of America
                    were dismissed from the action below after the original notices of appeal
                    and cross-appeal were filed but before the amended notices were filed and
                    are no longer proper respondents or appellants in Docket No. 65130, no
                    party has filed an NRAP 42(b) motion or stipulation to voluntarily dismiss
                    those parties from the appeal and cross-appeal in that docket.

                          2In McCulloch v. Jeakins, 99 Nev. 122, 123, 659 P.2d 302, 303
                    (1983), we considered supersedeas bond issues in a motion filed in the
                    appeal from the final judgment. See NRCP 62(g); NRAP 8.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    Aer.


•
                  clerk to deconsolidate these appeals, grant respondent's motion, and
                  dismiss the appeal in Docket No. 65675. 3
                              It is so ORDERED.



                                                                                              J.




                                                               faitYaL:f-r-Nt
                                                                          (




                                                               Saitta


                  cc: Hon. Elizabeth Goff Gonzalez, District Judge
                       Ara H. Shirinian., Settlement Judge
                       Watt, Tieder, Hoffar & Fitzgerald, LLP
                       Gordon & Rees, LLP
                       McDonald Carano Wilson LLP/Las Vegas
                       Bremer Whyte Brown & O'Meara, LLP
                       Castle & Associates
                       Eighth District Court Clerk


                        3 Appellants' November 3, 2014, motion to file an opening brief that
                  exceeds the type-volume limitation by 2,194 words is granted. NRAP
                  32(a)(7)(D). Accordingly, the opening brief was properly filed. We defer
                  ruling on appellants' November 3, 2014, motion requesting the
                  transmission of certain original exhibits from the district court's electronic
                  record. Respondent's November 6, 2014, motion for an additional 90 days
                  in which to file and serve the answering/opening brief, which is opposed by
                  appellants,     is    granted in part; accordingly, respondent's
                  answering/opening brief is due by January 9, 2015.




SUPREME COURT
        of
     NEVADA
                                                        3
(0) 1947A    me